DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election with traverse of the invention of Group I, claims 1-5, in the reply filed on 12/07/2021 is acknowledged.  In view of the traversal arguments presented, see pages 2-3 of said reply, the requirement has been reconsidered and is hereby withdrawn.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 5, the limiting significance of the expression “used to form a rubber layer on a fiber substrate” is unclear.  The claim is ostensibly directed to a composition (“[t]he latex composition according to claim 1”) and it is not apparent whether said expression is intended to imply structural and/or process limitations in addition to the positively recited compositional features, or is merely a non-limiting statement of intended use.  If the latter is in fact the case, it is not clear wherein claim 5 further substantively limits parent claim 1. Clarification and appropriate correction are required.

Allowable Subject Matter
	Claims 1-4 and 6 are allowed.  Claim 5 would be allowable if would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-6 are deemed to distinguish over the closest prior art of JP2008-024897A (‘JP ‘897’; citing infra to corresponding machine translation, furnished herewith). 
	JP ‘897 relates, inter alia, to a highly saturated nitrile rubber having a small amount of methanol extraction and a small phosphorus content (trans., top of 1st page).  Table 1 thereof reports a methanol extraction amount was 0.7% by weight or less for a highly saturated nitrile rubber produced by performing a hydrogenation reaction on a nitrile rubber obtained by emulsion polymerization (id., final paragraph on 8th page).  Notably, the reported methanol extraction amount falls outside the claimed range (2 to 20 wt%) and does not reflect all solids present in the latex composition from which the highly saturated nitrile rubber was obtained.  JP ‘897 neither teaches nor suggests a latex composition a nitrile 
Further as to claim 6, it is noted that comparative test data presented herein (Spec., Table 1) demonstrate criticality for the claimed parameters of weight-average molecular weight and weight of methanol extractables in all solids present in the latex composition.  In particular, the test data show that laminates in which the rubber layer is obtained from a latex composition in which a nitrile rubber has a weight-average molecular weight of 50,000 to 100,000 and the weight of methanol extractables in all solids present in the latex composition is 2 to 20 wt%, based on the weight of all solids, display superior flexibility and/or wear resistance versus comparative laminates obtained from a latex composition containing a nitrile rubber having a weight-average molecular weight outside the claimed range (Comp. Example 1) and from latex compositions in which the weight of methanol extractables in all solids present therein was outside the claimed weight percent range (Comp. Examples 2, 3).  The demonstrated improvements in such laminate characteristics would not have been expected in view of the teachings of the available prior art.  Accordingly, the structure implied by the process step recited in claim 6 (“rubber layer formed from the latex composition according to claim 1”) is deemed to patentably distinguish the ultimate laminate product.  See MPEP 2113 (structure implied by process steps should be considered when assessing the patentability of product-by-process claims over the prior art).  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-22-22